
	

114 SRES 496 ATS: Condemning the terrorist attack on the Pulse Orlando nightclub, honoring the memory of the victims of the attack, offering condolences to and expressing support for their families and friends and all those affected, and applauding the dedication and bravery of law enforcement, emergency response, and counterterrorism officials in responding to the attack. 
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 496
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2016
			Mr. Nelson (for himself, Mr. Rubio, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the terrorist attack on the Pulse Orlando  nightclub, honoring the memory of the
			 victims of the attack, offering condolences to and expressing support
			 for their families and friends and all those affected, and applauding the
			 dedication and bravery of law enforcement, emergency response, and
			 counterterrorism officials in
			 responding to the attack. 
	
	
 Whereas, in the early hours of Sunday, June 12, 2016, a 29-year-old man from Ft. Pierce, Florida, killed 49 and wounded 53 innocent people in a horrific terrorist attack on Pulse Orlando, a lesbian, gay, bisexual, and transgender nightclub, during Latin night;
 Whereas the gunman, who was investigated in 2013–2014 by the Federal Bureau of Investigation (in this preamble referred to as the FBI) for possible connections to terrorism, pledged his allegiance to the leader of the Islamic State of Iraq and the Levant (in this preamble referred to as ISIL);
 Whereas President Barack Obama called the attack an act of both terror and hate as well as an attack on all of the people of the United States and the fundamental values of equality and dignity;
 Whereas the attack is the deadliest mass shooting in the modern history of the United States and the worst terrorist attack on United States soil since September 11, 2001;
 Whereas the law enforcement professionals of the city of Orlando and Orange County, Florida, the Florida Department of Law Enforcement, the FBI, and the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and other emergency and health care professionals responded to the attack bravely and admirably and in a coordinated manner, saving many lives;
 Whereas following the attack hundreds of people stood in long lines to donate blood for those injured in the attack, and the people of Orlando, the State of Florida, and the United States expressed overwhelming support for the victims and their families regardless of race, ethnicity, religion, sex, or sexual orientation; and
 Whereas the threat of terrorist attacks against the United States and the people of the United States persists, including the threat posed by homegrown terrorists inspired by foreign terrorist organizations like ISIL: Now, therefore, be it
		
	
 That the Senate— (1)condemns the horrific terrorist attack on the Pulse Orlando nightclub on June 12, 2016, in which 49 innocent people were killed and 53 injured;
 (2)honors the memory of the victims killed in the attack and offers heartfelt condolences and deepest sympathies for their families, loved ones, and friends;
 (3)expresses hope for a full and speedy recovery by and pledges continued support for those injured in the attack;
 (4)applauds the dedication and bravery of local, State, and Federal law enforcement and counterterrorism officials for their efforts to respond to the attack and secure communities;
 (5)stands together with all people of the United States, regardless of race, ethnicity, religion, sex, or sexual orientation, in the face of terror and hate; and
 (6)reaffirms the commitment of the United States and its allies to defeat the Islamic State of Iraq and the Levant and other terrorist groups at home and abroad and to address the threat posed by homegrown terrorism.
			
